Name: Commission Regulation (EEC) No 709/85 of 19 March 1985 amending Regulation (EEC) No 569/85 opening a standing invitation to tender for the export of cereals held by the Irish intervention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 3 . 85 Official Journal of the European Communities No L 77/ 13 COMMISSION REGULATION (EEC) No 709/85 of 19 March 1985 amending Regulation (EEC) No 569/85 opening a standing invitation to tender for the export of cereals held by the Irish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended ' by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 of 7 July 1982 (4) lays down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies ; Whereas on 13 March 1985 Ireland notified the Commission that it wished to amend the time limit for submission of tenders under each partial invitation to tender provided by Regulation (EEC) No 569/85 (*) ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 569/85 is hereby replaced by the following : 'Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 20 March 1985 at 1 p.m. (Brussels time). 2 . The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 29 May 1985 . 4. The tenders shall be lodged with the Irish intervention agency.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 49 . (4) OJ No L 202, 9 . 7 . 1982, p . 23 . 0 OJ No L 65, 6 . 3 . 1985, p . 11 .